Citation Nr: 1449968	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-47 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for Chloracne, claimed as skin rash.

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to August 1966 and from November 1966 until his retirement in December 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a videoconference hearing was held before the undersigned; a transcript is in the record.  In a February 2014 decision, the Board found new and material evidence had been received, and reopened the claim of service connection for Chloracne.  The matter of service connection for Chloracne on the merits was remanded for additional development.

The issue of service connection for a psychiatric disability is raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to Agent Orange in service; he did not serve in Vietnam.

2.  The Veteran's Chloracne, claimed as a skin rash, was initially manifested many years after, and is not shown to be related to, his service.


CONCLUSION OF LAW

Service connection for Chloracne, claimed as a skin rash, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in March 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and his service personnel records are associated with the record.  In addition, postservice service department medical records and pertinent private medical records have been secured.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing by the undersigned in November 2012 focused on the elements necessary to substantiate the instant claim; it reflects that he is aware of the elements necessary to substantiate his claim, and what must still be shown.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that in December 1967 he had a follicular rash on his jaw since a recent shave.  It was noted he had had something similar in Korea.  A November 1980 periodic examination report shows the skin was noted to be abnormal on clinical evaluation; tinea cruris was noted.  There was also acne on the face.  In a July 1985 report of medical history, the Veteran denied having, or ever having had, skin disease.  On retirement examination that month his skin was normal.

Postservice service department records show that when the Veteran was seen in December 1986, he complained of a rash in the facial area for six months.  It was noted three days later that he had dermatitis.  Still later in December 1986, he complained of pruritus in his face and neck that had been recurrent for six months.  He noted medication was not helping.  In October 1992, he stated he had service in Thailand, and that he had a chronic sub-orbital dermatitis that he said was an Agent Orange skin problem.   He was referred to the dermatology clinic with a provisional diagnosis of dermatitis, possible secondary to Agent Orange.  Later that year, it was noted he had an area of dermatitis on the right cheek that had been present for 20 years.  The impression was atopic/non-specific dermatitis/eczema.

VA outpatient treatment records show the Veteran was seen in November 2006 and reported his primary problem was a rash on his face, trunk, legs, and arms that started in the early 1960's.  He related that he had been using lidex for the rash since 1983.  The assessment was rash.  The examiner commented that he presumed it was some kind of non-specific or atopic dermatitis.  

On December 2006 VA examination, the Veteran claimed that a rash on his face, chest, legs and arms began approximately one year after he was exposed to Agent Orange while building roads in Thailand.  He stated Agent Orange was sprayed to kill vegetation.  The impression was possible Chloracne or acneform-type rash from exposure to Agent Orange.  

VA outpatient treatment records show that when the Veteran was seen in October 2008, he reported he was seen for folliculitis in service.  He also stated he had trouble with tinea cruris during service.  

In January 2013, C.W. Howington, M.D. reported she evaluated the Veteran for a rash on his face, scalp, neck and chest after exposure to Agent Orange in Thailand.  The impression was possible Chloracne or acneform-type eruption and hyperpigmentation due to Agent Orange exposure.  

In January 2013, S. Toloyan, M.D. stated she had examined the Veteran in December 2012 and again in January 2013.  She noted he had hyperpigmentation on his face, arms and neck, with acne-like lesions on his chin.  The examiner commented that due to the Veteran's history and current condition, she believed he had photosensitivity and Chloracne due to exposure to Agent Orange.  

In March 2014, a private psychologist noted the Veteran reported he was near areas contaminated with Agent Orange in service, and that he contracted Chloracne and porphyria in July 1969.  

Service personnel records show the Veteran served in Thailand from July 1969 to July 1970.  He was assigned during this time period to the 91st Engineering company and the 809th engineering battalion.  His principal duty in Thailand was motor sergeant.  

The Joint Services Records Research Center (JSRRC) noted it reviewed the unit history for the 91st Engineer Company.  The unit was based in Thailand and was involved with the construction of one of the main routes of travel in Thailand.  The Operational Report-Lessons Learned submitted by the 809th Engineer Battalion was also researched.  This verified that the unit conducted road construction activities.  The records did not document the use, storage, spraying or transportation of Agent Orange or tactical herbicides.  Thus, the JSRRC could not document that the Veteran, or his unit, was exposed to Agent Orange while serving in Thailand from July 1969 to June 1970.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

If a Veteran was exposed to an herbicide agent during active service, certain listed diseases, including Chloracne or other acneform disease consistent with chloracne manifest to a degree of 10 percent or more within a year following the last date of exposure to a herbicide in service, shall be service-connected, subject to provisions for rebuttal.  38 U.S.C.A. § 1116; 75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

The Veteran asserts he was exposed to Agent Orange while stationed in Thailand.  He claims that it was sprayed to help build the roads.  There is a rebuttable presumption of exposure to herbicides if a claimant served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116.  However, no such presumption applies regarding service in Thailand.   

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id. 
The Board acknowledges the Veteran served in Thailand.  Pursuant to the Board's February 2014 remand, the RO sought information from the JSRRC in an attempt to verify whether he was exposed to Agent Orange in Thailand.  The JSRRC responded that it could not document any such exposure.  As the Veteran is not shown to have been exposed to Agent Orange/herbicides in service, he is not entitled to consideration of his claim under the presumptive provisions afforded under 38 U.S.C.A. § 1116.

The Veteran's STRs are silent any mention of Chloracne.  As is noted above, he was found to have tinea cruris and acne in November 1980.  On service retirement examination in July 1985 he denied any history of skin disease, his skin was normal on clinical evaluation at that time.  

When the Veteran was seen in a VA outpatient treatment clinic in November 2006, he reported he had a rash in the early 1960's.  This would be prior to the time he was in Thailand.  On the VA examination in December 2006, he stated his rash began about one year after he was exposed to Agent Orange in Thailand.  However, his STRs do not show that he reported any skin complaints within one year following his deparature from Thailand.  Even if the Board were to assume he was exposed to Agent Orange in Thailand and has had chloracne, chloracne was not manifested within one year following his service in Thailand (where he claims he was exposed to the herbicide).  His statements regarding the presence of a Chloracne rash during service are inconsistent with/contradicted by the clinical record, as well as his denial of any skin disease on service retirement examination.  

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between a skin disability and service is a medical question beyond the scope of lay observation/common knowledge; it requires medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

The Board acknowledges the statements of Drs. Howington and Toloyan that the Veteran has Chloracne related to his exposure to Agent Orange.  Such opinion statements are clearly based on the Veteran's self-reports  of exposure to herbicides which could not be corroborated.  The Board emphasizes that his allegation of exposure to Agent Orange in service has not been verified.  As the supporting nexus opinions by the private physicians and the VA examiner to the effect the Veteran has Chloracne due to exposure to Agent Orange in service are based on an inaccurate factual premise (that he was so exposed, when he was not), they have no probative value.  

The Veteran's skin was normal on service retirement examination, and a postservice skin problem was first noted about a year following service (when it was noted to be of 6 months' duration).  Accordingly, service connection for a chloracne/a skin rash on the basis that such disorder became manifest in service and persisted is not warranted.  Further, there is no competent (medical) evidence that relates the veteran's current skin rash to his service other than on the basis of an assumption that it is chloracne related to exposure to Agent Orange in service (an inaccurate factual premise).  Accordingly, the preponderance of the evidence is against this claim, and the appeal seeking service connection for Chloracne, claimed as a skin rash, must be denied.


ORDER

The appeal seeking service connection for Chloracne, claimed as a skin rash, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


